
	

114 HR 3463 IH: Aligning Children’s Dental Coverage Act
U.S. House of Representatives
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3463
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2015
			Mr. Griffith (for himself and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XXVII of the Public Health Service Act to clarify the treatment of pediatric dental
			 coverage in the individual and group markets outside of Exchanges
			 established under the Patient Protection and Affordable Care Act, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Aligning Children’s Dental Coverage Act. 2.Treatment of pediatric dental coverage outside of ACA Exchanges (a)In generalSection 2707 of the Public Health Service Act (42 U.S.C. 300gg–6) is amended—
 (1)in subsection (a), by striking A health and inserting Subject to subsection (e), a health; (2)in subsection (d), by striking section 1302(d)(2)(B)(ii)(I) and inserting section 1311(d)(2)(B)(ii) of the Patient Protection and Affordable Care Act; and
 (3)by adding at the end the following new subsection:  (e)Treatment of pediatric dental coverageIf a plan described in section 1311(d)(2)(B)(ii) of the Patient Protection and Affordable Care Act (relating to standalone dental benefits) is offered in the individual or small group market in a State and the issuer of such plan certifies to the State that the plan offers pediatric dental benefits meeting the requirements of section 1302(b)(1)(J) of the Patient Protection and Affordable Care Act, any other health insurance coverage or group health plan offered in such market in such State shall not fail to be treated as satisfying the requirements of subsection (a) solely because the coverage or health plan does not offer coverage of benefits offered through the standalone plan that are otherwise required under such section 1302(b)(1)(J)..
 (b)Technical correction to treatment of ACA Exchanges coverageSection 1302(b)(4)(F) of the Patient Protection and Affordable Care Act (42 U.S.C.18022(b)(4)(F)) is amended—
 (1)by striking section 1311(b)(2)(B)(ii) and inserting section 1311(d)(2)(B)(ii); and (2)by striking is offered through an Exchange, another health plan offered through such Exchange and inserting is offered through an Exchange (or in the case of a plan not offered through an Exchange, offered in the individual or small group market in a State), another health plan offered through such Exchange (or, in such individual or small group market in the State, as applicable).
 (c)Effective dateThe amendments made by this section shall apply as if included in the enactment of the Patient Protection and Affordable Care Act.
			
